SABERS, Justice
(concurring in part & dissenting in part).
Unlike the majority, I am convinced that “the trial court made a mistake and thereby abused its discretion when it determined it was in Child’s best interests to return him to the care and custody of Parents.”
The trial court improperly allowed Parents to relitigate the issue concerning their proven sexual abuse of Brother and Sister. These facts were previously decided. They were res judicata.
The trial court knew it was bound by the prior determination that sexual abuse did occur and that Parents were the perpetrators. The trial court even ordered the parties not to attack the previous findings of fact and conclusions of law. Despite that, the experts’ testimony and the opinions based thereon directly contradicted those findings and conclusions. Even more surprising is the fact that the trial court accepted the opinions based on direct contradictions of the findings of fact and conclusions of law. Clearly, a mistake was made.*
The majority opinion concedes that Parents have never admitted they are perpetrators of sexual child abuse and have never sought counseling for their aberrant behavior and that the trial court heard testimony that before such counseling is effective, it is necessary for perpetrators to admit their acts and that repeat incidents of sexual abuse by Parents is not only possible, but is likely. While the State did not show Parents were sexually abusing Child, “[e]vidence as to the probability of future adequate care is competent and may serve as a basis for the termination of parental rights.” In re M.B., 288 N.W.2d 773, 775 (S.D.1980) (citation omitted). “Due process requires a showing of a certain threshold of harm to justify termination, but does not mandate that a child be subjected to actual deprivation before such a determination is instituted. A termination proceeding is preventative as well as remedial.” In re B.E., 287 N.W.2d 91, 95 (S.D.1979) (citations omitted). To satisfy substantive due process, clear and convincing evidence need only indicate that potential harm to the child may result in allowing the parent-child relationship to continue. See generally B.E., 287 N.W.2d at 95 (facts need only indicate by a clear preponderance of the evidence that potential harm to the child may result in allowing the parent-child relationship to continue).
The probability of future adequate care is negligible. As noted above, Parents have sexually abused their children in the past and repeat incidents of sexual abuse by Parents are likely. The trial court clearly abused its discretion. It is not in *127Child’s best interests to return him to the care and custody of Parents.
I would affirm Issue I. I would reverse and remand for a new trial on Issue II and not reach Issue III.

 According to the majority opinion, while there may have been some inadmissible testimony regarding the issue of whether or not Parents sexually abused Brother and Sister, "State has not overcome the presumption that the trial court disregarded such testimony.” According to Finding of Fact XXIV, however, “[b]ecause of the expert testimony now before the Court, it is difficult to state with certainty whether the pri- or sexual abuse took place.” Clearly, (1) there was inadmissible testimony; (2) the trial court did not disregard such testimony; (3) the testimony was prejudicial and (4) the trial court abused its discretion.